Citation Nr: 0208997	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-48 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
tendonitis of the right wrist.

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
traumatic cataract of the right eye; and of the 30 percent 
evaluation assigned from November 20, 2000.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Winston-Salem RO.  By rating decision of July 1992, the RO 
granted service connection and assigned a 10 percent 
disability rating for, among other things, a right wrist 
disorder, effective October 16, 1991 (the date of his claim); 
the RO then denied service connection for a right knee 
disorder and a right eye condition.  The veteran filed a 
notice of disagreement in August 1992 and in September 1992 
the RO sent the veteran a statement of the case.  The veteran 
perfected the appeal by filing a substantive appeal in 
December 1992.  

By rating decision of September 1993, the RO granted service 
connection for a right eye disorder and assigned a 
noncompensable rating, also effective October 16, 1991 (the 
date of the claim).  The veteran filed a notice of 
disagreement in November 1993 with respect to the 
noncompensable rating, but was never issued a statement of 
the case, despite his request in November 1993 that he be 
sent one.  Later, by rating decision of June 1995, the RO 
assigned a rating of 10 percent for the veteran's right eye 
disorder rating to 10 percent (also effective October 16, 
1991); hence, the 10 percent evaluation has become the 
initial rating assigned.  The veteran filed a notice of 
disagreement in October 1995, and in June 1999 the RO sent 
the veteran a supplemental statement of the case addressing 
the claim for a higher evaluation.  The veteran filed a 
substantive appeal in August 1999.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the right eye disorder and right wrist, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not construed as 
claims for increased ratings).  In connection with each 
claim, the Board will consider the evidence since the 
effective date of the grant of service connection.

In September 1999, the veteran was scheduled to appear at a 
RO hearing, but failed to report to that hearing.  Because of 
an outstanding request for a hearing before a member of the 
Board at the RO, the case was remanded by the Board in 
January 2000 to afford the veteran such a hearing.  
Thereafter, the veteran indicated that he wanted a second RO 
hearing in lieu of a Board hearing at the RO.  The veteran 
was scheduled for a hearing at the RO in March 2000 and was 
notified of such in a letter dated February 1, 2000.  The 
veteran subsequently failed to appear for his RO hearing 
scheduled on March 14, 2000, and did not request a 
rescheduling of the hearing.  

In April 2000, the Board remanded the claim to the RO further 
development.  In a January 2001 decision, the RO increased 
the veteran's rating for his right eye disability from 10 to 
30 percent disabling, effective November 20, 2000.  Inasmuch 
as higher evaluations are available this condition at each 
stage, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
evaluation at each stage viable on appeal.  See Fenderson, 12 
Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Since the October 16, 2001 grant of service connection, 
the veteran's right wrist tendonitis has been manifested by 
slight limitation of motion with weakness and some pain on 
motion.  

2.  Between the October 16, 1991 grant of service connection 
and November 19, 2000, the veteran's right eye disorder was 
manifested by no more than a 36 degree field loss and central 
visual acuity with correction no worse than 20/50; central 
visual acuity with correction in the left eye was no worse 
than 20/40. 

3.  Since November 20, 2000, the veteran's right eye has been 
aphakic, and has been the eye with poorer corrected visual 
acuity; on that date, the veteran uncorrected visual acuity 
of 20/100 minus one.

4.  There is no competent medical evidence to establish a 
medical nexus between any current right knee disability and 
the veteran's active military service.  



CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent rating for 
right wrist tendonitis was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.87a, Diagnostic Code 5215 (2001).

2.  As the assignment of an initial evaluation of 10 percent 
for traumatic cataract of the right eye from October 16, 1991 
through November 19, 2000 was proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Codes 6027, 
6061-6080 (2001).  

3.  As the assignment of a 30 percent rating for traumatic 
cataract of the right eye from November 20, 2000 was proper, 
the criteria for a higher evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.75, 4.76, 4.76a, 4.83a, 4.84a, 
Diagnostic Codes 6027, 6061-6080 (2001).

4.  A right knee disability is not the result of disease or 
injury incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  

As evidenced by the statements of the case and supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claims and the reasons for the denial 
of his claims; therefore, they have been provided notice of 
the information and evidence necessary to substantiate these 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Additionally, the veteran was 
given notice of the VCAA in an April 2001 letter.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The RO also finds that the duty to assist has been 
accomplished.  The veteran has been afforded, but has 
declined, the opportunity to testify at a hearing on appeal.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate each of his claims.  The veteran 
has been afforded various examinations in connection with the 
claims on appeal (to include in connection with the Board's 
prior remand), and it appears that all medical evidence 
pertinent to the claims on appeal (to include service medical 
and post-service treatment records) has been associated with 
the claims file.  Significantly, the Board notes that neither 
the veteran nor his representative has identified, and the 
record does not otherwise suggest, any existing pertinent 
evidence that is necessary for a fair adjudication of any of 
the claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of each of the claims on appeal at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits

I.  Background

The veteran's pre-induction examination report in October 
1968 shows that he had identifying body marks on his right 
and left knees.  Clinical evaluation of the lower extremities 
was normal.  

In May 1969, the veteran was seen at a medical facility 
complaining of knee and ankle problems.  He had a history of 
knee injury.  Findings of the knees in June 1969 included no 
swelling or crepitance and normal range of motion.  The 
veteran was given an Ace wrap and "Darvon G5 comp".  

A Report of Medical History dated in August 1969 states that 
the veteran had arthritis and knee trouble, and injured his 
knee in high school 2 1/2 years earlier.  It is noted that he 
wore a knee brace and his kneecaps slid out occasionally.  
The veteran said that his knees got stiff at times and it was 
hard to move them in certain ways.

In April 1970, the veteran presented to an orthopedic clinic 
for an evaluation on the status of his knees.  The clinic 
note states that the veteran had "few 'old football injuries 
none serious, no [fracture].  No lig[ament] test.' "  He was 
noted to have bumped his right knee one day earlier and was 
diagnosed as having acute minor trauma right knee.

The veteran was seen in the emergency room of Womack Army 
Hospital in April 1971 following a motorcycle accident.  He 
had noted problems with his right hip, leg and arm.  
Contusions were found over the right knee.

In August and September 1971 the veteran was treated for 
tendonitis of the right wrist.

The veteran had a normal clinical evaluation of his lower 
extremities at his January 1972 discharge examination and 
stated that he was in "good health".  

In April 1987, the veteran reported to a private medical 
facility, Pro Med, where he reported that he had twisted his 
knee five days earlier.  He had a history of an old injury, 
but no flares over the last 15 years and no swelling.  
Findings included marked swelling and tenderness in the right 
knee. X-rays of the right knee were normal.  The veteran was 
assessed as having a knee sprain.  Seventy cubic centimeters 
of blood were extracted from the veteran's knee cavity and he 
was given a knee splint.

According to a private treatment record from Oweida Sports 
Medicine and Orthopaedic Center dated in April 1987, the 
veteran had recurrent dislocations of his right patella since 
the age of 7 which were not found to be very symptomatic, 
with the veteran able to relocate them spontaneously and 
continuing about his business without much disability.  The 
record shows that one week earlier, the veteran had another 
spontaneous right patellar dislocation associated with 
significant swelling and pain along the medial side of the 
knee.  The veteran was seen by a Dr. Cobb at Pro Med two days 
earlier for the problem and had acute hemarthrosis drained 
from the knee.  He was noted to have been treated 
appropriately with a knee immobilizer and had been ambulating 
with a cane ever since.  He had minimal complaints of pain, 
but had an obvious large effusion.  He was given an 
impression of recurrent patellar dislocation, and was placed 
in a right knee sleeve with a patellar donut to keep it in 
position.  The veteran returned to the medical facility in 
early May 1987 and reported that he had returned to work in 
his patellar stabilizing knee sleeve.  He was given an 
impression of recurrent patellar dislocation with a nice 
recovery from the last traumatic episode a few weeks earlier.  

Later in May 1987, the veteran returned to the Oweida Sports 
Medicine and Orthopaedic Center where his knee was noted to 
have returned to its baseline state with no significant 
symptoms or swelling.  The physician recommended that the 
veteran undergo an arthroscopy and lateral retinacular 
release and opined that if the surgery was not completed, the 
veteran would continue to experience patellar dislocation 
which could in time lead to permanent knee disability.  
Tentative plans were made for the veteran to undergo 
arthroscope and lateral retinacular release for late June 
1987.

In October 1991, the veteran filed a claim for service 
connection for vision impairment, a right wrist injury, and a 
right knee injury.

The veteran was seen at a VA eye clinic in January 1992 to 
rule out glaucoma.  His visual acuity in the right eye was 
20/20 minus 2 and 20/30 in the left eye.  He was found to 
have a normal eye examination with mild myopic astigmatism.

At a VA general examination in April 1992, the veteran 
reported that he was employed by the United States Postal 
Service and had not missed any time from work.  Examination 
of the veteran's right wrist revealed dorsiflexion and palmer 
flexion of 30 degrees each.  There was no crepitance and no 
joint swelling, redness or increased warmth noted.  Movements 
were limited by pain rather than mechanical inability in the 
opinion of the examiner.  There was no right knee 
instability.  The veteran lacked 20 degrees of full flexion 
when compared to the normal left.  There was no joint 
swelling, redness or increased warmth.  Some crepitus was 
found.  The veteran was diagnosed as having right wrist 
condition, tendonitis, and a right knee condition, synovitis.

X-rays of the veteran's right wrist and right knee in April 
1992 revealed no significant pathology.

At a VA examination in April 1992, the veteran had 
demonstrated uncorrected visual acuity of 20/200 in the right 
eye and 20/60 in the left eye.  With correction visual acuity 
was 20/50 in the right eye and 20/20 in the left eye.

In a July 1992 rating decision, the RO denied the veteran's 
claim for service connection for residuals of a right knee 
injury and corneal abrasions.  Also in this decision the RO 
granted service connection for tendonitis of the right wrist 
and assigned a 10 percent rating, effective October 16, 1991.

At a RO hearing in January 1993, the veteran testified that 
he has had problems with visual impairment ever since the eye 
injury in service and he was still under the care of his eye 
doctor, Dr. Van Kirk.  In regard to his knee, he said that 
for the remainder of service  following the knee injury he 
experienced stiffness in the knee that was aggravated by his 
work and by cold weather.  He said that most of his initial 
employment following service was in electrical work, 
maintenance, installation and repair.  He said that he did 
not get some employment opportunities because of his wrist, 
knee and vision problems.  He said that with respect to his 
right wrist, he still experienced stiffness and needed a 
brace when performing heavy work.  He said that his wrist 
swelled at times, he had a weakened grip and noticed 
increased pain in his finger.  He said he quit doing 
electrical work about three years earlier and was currently 
employed on a part-time basis.  He also said that although 
his old records referred to an old football injury, he never 
played football in high school.  

The veteran was assessed at a VA ophthalmology examination in 
March 1993 as having myopia and a right eye injury with 
cataract.  He also had a history of vitritis.  Visual field 
tests were performed revealing definitely absolute visual 
field loss in the right eye, but pressures did not indicate a 
glaucomatous situation.  Vision in the right eye was 20/30+, 
with correction to 20/20.  

A private ophthalmology record dated in June 1993 indicates 
that the veteran had been seen at that facility since October 
1992.  The physician, Marion Van Kirk, M.D., relayed the 
veteran's history of sustaining facial trauma in a helicopter 
accident in June 1970 including intralocular wood fragment in 
the right eye.  She said that on initial evaluation in 
October 1992, the veteran's best corrected vision of the 
right eye was 20/50 with early cataract formation and 
vitritis.  She also said that he was treated with Pred Forte 
and the vitrius resolved with a change in refraction.  She 
said further that the veteran's latest examination (date 
unknown) showed best corrected vision of 20/30- in the right 
eye and his intraocular pressures remained normal, as did his 
visual fields which were enclosed.

A July 1993 VA outpatient record shows that the veteran had 
been issued a heavy duty wrist splint that required 
modification that fit well after modification.

Goldmann visual field testing was performed in July 1993 and 
revealed the following degrees at each of the eight 45 degree 
principal meridians:  Temporally 40 Down temporally 40 Down 
20 Down nasally 20 Nasally 30 Up nasally 30 Up 30 and Up 
temporally 30.  

The veteran was seen at a VA medical facility in August 1993 
for a questionable cataract in the right eye.  His visual 
acuity with correction was 20/30 in the right eye and 20/20 
minus 1 in the left eye.  An impression was given of status 
post trauma in the right eye with a mild cataract.

Ophthalmology results from a VA examination in September 1993 
include a constricted visual field in the right eye which was 
inconsistent with disc appearance and was suspected to be 
related to the first time test.  It was also possible that 
the visual fields were misstated.  Repeat visual field 
testing was recommended.

According to a September 1993 VA outpatient record, the 
veteran had a two year history of floaters in the right eye.  
His visual acuity with correction in the right eye was 20/40 
minus one and 20/20 minus one in the left eye.

In a September 1993 rating decision, the RO granted service 
connection for traumatic cataract of the right eye and 
assigned a noncompensable evaluation, effective October 16, 
1991.

A February 1994 VA outpatient record notes that the veteran 
had painless decreased visual acuity in the right eye.

An April 1994 VA opthamology examination report notes that 
the veteran had been on steroids for the right eye but had 
stopped this one year earlier.  Right eye vision was 20/25+2 
with correction to 20/20.  Visual field in the right eye was 
noted overall to have constriction/depression.  The veteran 
was assessed as having a large inferonasal defer.

A VA consultant in optometry submitted a report in April 1994 
stating that due to concern for the visual field loss in the 
veteran's right eye, a magnetic resonance imaging (MRI) of 
the veteran's head had been performed in December 1994.  The 
consultant said that the results were read by a radiologist 
and that there was nothing to indicate losses to cause the 
visual filed defects.

A VA outpatient record dated in April 1994 reflects visual 
acuity with correction in the right eye of 20/40 and in the 
left eye of 20/20. 

In a June 1995 rating decision, the RO increased the 
veteran's rating for his right eye disability to 10 percent 
disabling, effective October 16, 1991.  This was based on 
findings showing a loss of visual field in the right eye.

A VA consultation report dated in July 1995 shows findings of 
corrected vision in the right eye of  20/40 minus two and in 
the left eye of 20/20.  He was also noted to have a mild 
traumatic cataract in the right eye.

A November 1995 VA outpatient record contains an assessment 
of peripheral visual field constriction in the right eye - 
old.  Visual testing with correction showed 20/50 minus 2 in 
the right eye and 20/20 in the left eye.

In December 1996, the veteran presented to a VA medical 
facility for an ocular examination.  The examination report 
notes that the veteran had impaired vision due to a traumatic 
cataract.  Vision in the right eye was 20/200 with correction 
to 20/50 and vision in the left eye was 20/30-2 with 
correction to 20/20.  The veteran was diagnosed as having 
traumatic cataract in the right eye, a lid scar in the right 
eye, and decreased acuity in the right eye secondary to the 
traumatic cataract.

At a VA orthopedic examination in December 1996, the veteran 
said that he experienced tightness and stiffness in his right 
wrist ever since service.  He said that he wore a wrist brace 
when working and the wrist got a little tight in the cold.  
He denied missing any significant amount of work because of 
his wrist and said that there was some weakness in the right 
hand compared to the left.  On examination dorsiflexion of 
the right wrist was 40 degrees and forward flexion was 40 
degrees.  Radial deviation was 15 degrees and ulnar deviation 
was 35 degrees.  There was a reasonably good grip, but it was 
estimated to be only 60 percent of the grip in the left hand.  
The veteran was diagnosed as having history of injury to the 
right wrist with decreased range of motion and weakness of 
grip as compared with the left wrist.  The examiner indicated 
that he had reviewed the veteran's records and relayed the 
veteran's report that his wrist was pretty stable.  He said 
the veteran appeared to think that the right wrist was no 
worse than it had been.  He also relayed the veteran's 
statement that "you have something the matter with you and 
you just get used to it".

An X-ray was taken of the veteran's right wrist in December 
1996 revealing no evidence of fracture, subluxation, or 
degenerative change.  There was no focal abnormality or 
change seen since four years earlier.

Private opthamology records from Albert B. Anderson, M.D., 
are on file and include an October 2000 record reflecting the 
veteran's chief complaint of a stye on his right upper lid 
for about five weeks.  The records also show that the veteran 
underwent cataract surgery for the right eye in November 2000 
for a posterior subcapsular cataract.  The veteran had a 
post-operative complaint of tenderness in certain spots.

According to a November 2000 VA orthopedic examination 
report, the veteran was currently working as an electrician 
and maintenance worker with the postal service.  He reported 
having daily stiffness in the right wrist and that the 
stiffness was more pronounced when he came in from the cold 
or at the end of the day.  He did not complain of pain except 
if pressure was applied near the base of the thumb, or 
pressure extended from the wrist.  The veteran did not 
provide a history of swelling, heat, redness, or instability, 
but did have some limitation in complete motion, and believed 
his grip may have been weaker in the right hand than the 
left.  The veteran said that overall his wrist was no worse 
than when examined four years earlier.  He knew how to mange 
it better, and he got better effect from a splint than he did 
four years earlier.  For treatment the veteran took two 
tablets "against pain" every morning.  He wore a plastic 
brace on workdays that extended up the arm.  He did not 
experience flare-ups.  On examination there was no visible 
swelling of the right wrist, hand or forearm.  On palpation 
there was slight tenderness dorsal surface base of right 
thumb.  The veteran had limitations.  Dorsiflexion or 
extension backwards was 40 degrees.  This was not painful, 
but when forced by the examiner was uncomfortable.  He had 70 
degrees of palmar flexion, 15 degrees of radial deviation and 
15 degrees of ulnar deviation.  The veteran made a good pinch 
between the thumb and first finger without pain, and he 
pinched the examiner strongly without pain.  The veteran also 
had adduction and abduction of the thumb without pain and 
could easily appose the thumb to all fingers.  He mad a good 
strong grip with the right hand and the left, so the left 
hand was just as strong or slightly stronger than the right 
hand.  The veteran had no sensory deficit other than 
aforesaid tenderness and a sensation of stiffness, 
particularly coming from the cold.  The veteran was diagnosed 
as having tendinitis right wrist, symptomatic, with limited 
motion, under treatment.

Also at the November 2000 VA examination the veteran's right 
knee was examined.  It is noted that the veteran had a remote 
history of several times when he believed in the service he 
had some degree of injury to the right knee.  He was 
diagnosed as having history of contusion knee, remote, healed 
with normal examination except minimal subluxation right 
knee.

In December 2000, the veteran underwent a VA ophthalmology 
examination.  The examiner reported that the veteran had a 
history of posterior subcapsular cataract in the right eye 
and had cataract surgery to the right eye in November 2000.  
The only medication that he was currently taking was 
Econopred, bid for the right eye postoperatively.
 
In an addendum opinion in July 2001, the examiner who 
conducted the November 2000 VA orthopedic examination and 
reviewed the veteran's records stated that he did not believe 
that it was as likely as not that the veteran's right knee 
pathology as seen on his examination and in previous VA 
examinations unmistakably existed either in service or prior 
to service.  Put another way, he opined that the veteran's 
current examination and pathology did not develop during 
service or was otherwise related to service.  He said that he 
did not contest the veteran's history of injuring his right 
knee in football in high school, but that such an injury 
apparently healed or at the very least could not be found 
upon entrance to the service.  He relayed the veteran's 
service records as showing a normal knee examination in 1969 
after some pain, a normal knee examination on a flight 
physical in April 1970, and a normal knee examination at 
separation in 1972.  While he said that he was unable to date 
the small degree of instability he found as the only positive 
finding at the November 2000 examination, he opined that it 
was more likely than not that whatever the veteran currently 
experienced happened in the ensuing 15 years as opposed to 
injury or aggravation of a pre-existing injury in the 
service.  He added that it was significant in trying to 
assess old injuries that x-rays in 1992 and repeated in 2001 
showed no evidence of previous injury.

II.  Analysis

A.  Claims for higher evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

1.  Right Wrist

The veteran's right wrist has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, for limitation of motion.  
Under this code, a maximum 10 percent evaluation is warranted 
for either the major or minor extremity if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The earliest range of motion findings of the veteran's right 
wrist since he filed his October 1991 claim for service 
connection are findings from the April 1992 VA examination.  
At this examination the veteran demonstrated right wrist 
dorsiflexion to 30 degrees and palmar flexion to 30 degrees.  
Although this represents some limitation of motion, see 
38 C.F.R. § 4.71, Plate I, it does not represent a 
compensable, 10 percent, rating under Code 5215 based on a 
strict adherence to the range of motion criteria.  This is 
because dorsiflexion was not limited to 10 degrees and palmar 
flexion was not limited in line with the forearm.  However, 
the VA examiner in 1992 did note that the veteran's movements 
were limited by pain thereby warranting a 10 percent 
evaluation due to functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; Deluca, 8 Vet. App. at 204-7.

Similar findings were made at both the December 1996 VA 
examination and the more recent VA examination in November 
2000.  In fact, dorsiflexion was shown to have increased to 
40 percent at both examinations and palmar flexion was shown 
to be 70 percent at the November 2000 VA examination (up from 
the 40 percent finding in December 1996).  These findings, 
like the findings at the 1992 examination, do not meet the 
criteria under Code 5215 for a compensable 10 percent rating 
based on limitation of motion alone.  However, like the 1992 
examination, functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination was demonstrated.  Id.  In this regard, while 
there was no indication of pain at the December 1996 
examination, the examiner did indicate that the veteran had 
weakness of grip in the right hand when compared to the left.  
Upon performing range of motion studies in November 2000, the 
VA examiner said that it was not painful, but became 
uncomfortable when forced.  He also noted slight tenderness 
on the dorsal surface base of the right thumb, and that the 
grip strength in the veteran's left hand was slightly 
stronger than his right.  

Based on the veteran's demonstrated limitation of motion of 
the right wrist from as early as 1992, and findings of 
weakness of grip in the right hand when compared to the left, 
and some evidence of pain, the veteran was appropriately 
assigned a 10 percent rating under Code 5215.  Id.  A higher 
evaluation under Code 5215 on any basis is simply not 
feasible since 10 percent is the maximum rating under Code 
5215.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In order for the veteran to receive a higher than 10 percent 
rating for his right wrist tendonitis under the rating 
schedule, he would have to meet the criteria under Code 5214 
for ankylosis of the wrist.  However, since there is no 
evidence that the veteran has, or has disability comparable 
to, ankylosis of the right wrist, this diagnostic code is not 
applicable to this case.

Finally, the Board has considered whether the case should be 
referred for to the Director of the Compensation and Pension 
Service for assignment of a higher evaluation on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2001).  
In this respect, the record does not show that the veteran 
has required frequent, or any, hospitalizations for his right 
wrist tendonitis.  As far as employment, the veteran reported 
at the November 2000 VA examination that he was working as an 
electrician and in maintenance with the postal service.  He 
did not state that his right wrist significantly interfered 
with his work and said that his wrist was no worse than when 
it was examined four years earlier.  It is noteworthy that 
when examined four years earlier in 1996, the veteran 
reported that he did not miss any significant amount of work 
because of his wrist.  In essence, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by 10 percent rating assigned.  Moreover, the condition is 
not shown to be so exceptional or unusual to otherwise render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand or refer the claim 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned following the grant of 
service connection for tendonitis of the right wrist was 
proper, and that the criteria for a higher evaluation have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990.



2.  Right Eye

The RO has evaluated the veteran's postoperative residuals of 
traumatic cataract right eye as 10 percent disabling from 
October 16, 1991, and 30 percent disabling from November 20, 
2000, under the provisions relating to diseases of the eye 
and impairment of central visual acuity and field of vision. 

Traumatic cataract that is preoperative is rated on 
impairment of vision, and when postoperative is rated on 
impairment of vision and aphakia. 38 C.F.R. § 4.84a, 
Diagnostic Code 6027.  

a. The initial 10 percent rating assigned from October 16, 
1991

As noted above, preoperative traumatic cataract is rated for 
impairment of vision. 38 C.F.R. § 4.84a, Diagnostic Code 
6027.  The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  Field loss may also be used 
as a basis to evaluate this disability.  38 C.F.R. §§ 4.76, 
4.76a.  

The veteran's initial 10 percent rating reflects field loss.  
In computing concentric contraction and determining field 
loss, the number of degrees lost in each of eight 45 degree 
principal meridians (Temporally, Down temporally, Down, Down 
nasally, Nasally, Up nasally, Up and Up temporally) is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. 
§ 4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  The total degrees lost are 
then subtracted from 500.  The difference, which represents 
the total remaining degrees of visual filed, is divided by 8, 
representing the average contraction for rating purposes.  
38 C.F.R. § 4.76a.

The results that follow are from Goldmann visual field 
testing in July 1993.  The first number at each of the eight 
45 degree meridians represents the degrees found, the second 
number represents the normal visual fields as noted in 
§ 4.71a, Table III, and the third number is the difference 
between the first two numbers.  Temporally 40 85 45 Down 
temporally 40 85 45 Down 20 65 45 Down nasally 20 50 30 
Nasally 30 60 30 Up nasally 30 55 25 Up 30 45 15 and Up 
temporally 30 55 25.  By adding together the difference at 
each meridian, the total degrees lost is 260.  260 subtracted 
from 500 is 240 degrees.  240 degrees divided by 8 is 30 
degrees average contraction.  See 38 C.F.R. § 4.71a, Table 
III.

Results from VA field vision testing in March 1994 is as 
follows:  Temporally 60 85 25 Down temporally 60 85 25 Down 
20 65 45 Down nasally 20 50 30 Nasally 20 60 40 Up nasally 25 
55 30 Up 40 45 05 Up temporally 40 55 15.  The total degrees 
lost for all eight meridians is 215.  215 when subtracted 
from 500 is 285 degrees.  285 degrees divided by 8 is 35.62 
degrees that the RO rounded to 36 degrees average 
contraction.  See 38 C.F.R. § 4.71a, Table III.

Under Code 6080 for impairment of field of vision, unilateral 
concentric contraction of the field of vision to 30 degrees 
but not to 15 degrees will be rated as 10 percent disabling.  
Also rated as 10 percent disabling is unilateral concentric 
contraction of the field of vision to 45 degrees but not to 
30 degrees.  In order to be entitled to the next higher 
rating of 20 percent for field loss, the evidence would have 
to show unilateral contraction to 60 degrees but not to 45 
degrees.  38 C.F.R. § 4.84a, Code 6080. 

It is apparent based on the veteran's average contraction of 
30 degrees in July 1993 and 36 degrees in March 1994 that 
these averages fall within the perimeters of a 10 percent 
rating under Code 6080.  38 C.F.R. § 4.84a.

The next higher rating for field loss of 20 percent has not 
been met since the evidence does not show unilateral 
contraction to 60 degrees but not to 45 degrees. 38 C.F.R. § 
4.84a, Code 6080 (2001).

Were the veteran to be rated based on impairment of central 
visual acuity as opposed to impairment of field loss, he 
would not be entitled to a more than 10 percent rating.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. § 
4.75. 

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a 
Diagnostic Code 6079 (2001).

Where vision in one eye is 20/50 or 20/70 and vision in the 
other eye is 20/40, a 10 percent rating is assigned.  38 
C.F.R. § 4.84a Diagnostic Code 6079 (2001).

A 30 percent evaluation will be assigned for blindness in one 
eye (having only light perception), in addition to special 
monthly compensation, when corrected visual acuity in the 
other eye is 20/40 (6/12). 38 C.F.R. § 4.84a, Diagnostic Code 
6070 (2001).

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/40 (6/12). 38 
C.F.R. § 4.84a, Diagnostic Code 6066 (2001).

The veteran's central visual acuity from the date that he 
filed his October 1991 claim to the date he was found to have 
aphasia, in November 2000, have not exceeded 20/50 with 
correction.  Specific findings in the right eye revealed 
20/50 with correction at a VA examination in April 1992, 
20/30 with correction as noted by Dr. Van Kirk in November 
1992, 20/20 with correction at a VA examination in March 
1993, and 20/30 minus 2 at a VA examination in December 1996.  
Taking the veteran's worse central visual acuity reading of 
20/50 at the April 1992 VA examination with his reading of 
20/20 in the nonservice-connected left eye; it is evident 
that he would not be entitled to a higher than 10 percent 
rating under VA's rating schedule for visual impairment.  
38 C.F.R. § 4.84a, Table V.  In fact, with the exception of 
the April 1992 examination findings, none of the veteran's 
visual acuity findings even meet the criteria for a 
compensable rating under the visual impairment codes.

In sum, cental visual acuity ranging from 20/20 to 20/50 in 
the service- connected right eye and vision no worse than 
20/40 in the non- service-connected left eye for the period 
from October 16, 1991, through November 19, 2000, corresponds 
to no more than a 10 percent disability rating under 
Diagnostic Code 6079.  

While the veteran is competent to assert that his eye 
disability has worsened, the private and VA medical reports 
provide the most probative evidence on the question of the 
severity of the veteran's disability.  In light of such 
evidence, the Board finds that the record presents no basis 
for concluding that veteran's service-connected right eye 
disability meets any applicable schedular criteria for 
assignment of a rating in excess of the initial 10 percent 
rating assigned.  

b.  The 30 percent rating assigned from November 20, 2000 

The veteran was found to have aphakia following cataract 
surgery in November 2000 and has been rated under Code 6029 
for aphakia since November 2000.  Under Code 6029, bilateral 
or unilateral aphakia is assigned a 30 percent evaluation.  A 
Note following Code 6029 directs that:
 
[t]he 30 percent rating prescribed for 
aphakia is a minimum rating to be applied 
to the unilateral or bilateral condition 
and is not to be combined with any other 
rating for impaired vision.  When only 
one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on 
the basis of its acuity without 
correction.  When both eyes are aphakic, 
both will be rated on corrected vision.
 
In this case, the veteran's service-connected right eye is 
the only eye that is aphakic and has repeatedly shown poorer 
corrected vision.  Therefore, an evaluation based on right 
eye acuity without correction of 20/100 minus one (shown at 
the November 2000 VA examination) together with corrected 
visual acuity in the left eye of 20/25, will not allow for an 
evaluation in excess of 30 percent under the Note to Code 
6029.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  Put 
another way, without a showing of anatomical loss of the 
right eye (under Code 6066), the criteria for an evaluation 
in excess of 30 percent cannot be met. 

The Board notes that a rating in excess of 30 percent for 
right eye disability from November 2000 is not available 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080, pertaining to 
impairment of field of vision.  As service connection is not 
in effect for left eye disability, only those provisions of 
the diagnostic code relating to unilateral concentric 
contraction or unilateral loss of visual field are for 
application; a maximum 30 percent evaluation is assignable 
for unilateral concentric contraction or loss of visual 
field.  The Board notes, in passing, that even if it were 
appropriate to consider visual field loss in the left eye, 
the evidence does not show such loss in the left eye.  An 
evaluation higher than 30 percent is therefore not assignable 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080.

For all the foregoing reasons, the Board finds that the 
record presents no basis for a schedular evaluation in excess 
of 30 percent for service-connected right eye disability from 
November 2000.  

c.  Extra-schedular consideration and consideration of the 
reasonable doubt doctrine

The Board finds that at no stage since the October 1991 
effective date of the grant of service connection for right 
eye disability has the record reflected so exceptional or 
unusual disability as to warrant consideration of a higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

The record does not show that the veteran has required 
frequent hospitalizations (or even, frequent medical 
treatment) for his right eye disability, nor does it show 
that the disability has markedly interfered with his 
employment at any point from the date of the grant of service 
connection in October 1991.  Although the veteran testified 
in 1993 that his service-connected disabilities in aggregate 
have caused him to miss out on certain employment 
opportunities in his field of electronics, maintenance, 
installation and repair, he has been able to maintain 
employment in this field and recently reported to a VA 
examiner in November 2000 that he was working as an 
electrician and in maintenance with the postal service.  In 
essence, there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the 10 and 30 
percent ratings assigned from October 16, 1991, and November 
20, 2000, respectively.  Finally, the condition has not been 
shown, at any stage, to be so exceptional or unusual to 
otherwise render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand or refer the claim 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9 (1996); 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

In reaching the determinations to deny an initial evaluation 
in excess of 10 percent, and a subsequent evaluation in 
excess of 30 percent, for service-connected right eye 
disability, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the assignment of a higher 
evaluation at each stage, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

B.  Service Connection for a Right Knee Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases, such 
as arthritis, are presumed to be service-connected if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service." 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

The veteran's pre-induction examination report shows only 
that he had identifying body marks on his right and left 
knees.  There was no report of prior knee problems or 
findings of knee problems at the pre-induction examination.  
Therefore, the veteran is presumed to have been sound at his 
entry into service.  However, this presumption has been 
rebutted by clear and unmistakable evidence showing that the 
veteran had pre-existing knee problems.  The earliest of this 
evidence is a service medical record dated in May 1969, one 
month after the veteran's entered active duty, indicating 
that the veteran had a past history of knee injury.  
Furthermore, on a Report of Medical History, completed in 
conjunction with a flight physical in August 1969, the 
veteran indicated that he had had problems with a "tricked" 
or locked knee.  The examiner noted knee arthritis and said 
that the veteran had had previous knee injuries in high 
school two and a half years earlier.  He also noted that the 
veteran's kneecaps slipped out occasionally.  Similarly, a 
notation at the orthopedic clinic in April 1970 indicates 
that the veteran reported at the pre-exam flight physical of 
having "a few 'old football injuries none serious' ".  
Moreover, a private medical record from Oweida Sports 
Medicine and Orthopaedic Center dated in April 1987 indicates 
that the veteran had had dislocation of his right patella 
since the age of 7.  This evidence constitutes clear and 
unmistakable evidence to show that the veteran had a pre-
existing knee disability when he entered service thereby 
rebutting the presumption of soundness.

In finding that the veteran had a pre-existing right knee 
disability, it must next be determined whether such 
disability was aggravated by service.  A pre-existing disease 
or injury will be considered to have been aggravated by 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Green, 
1 Vet. App. at 322-23.  

In this case, there is no competent medical evidence to 
suggest that the veteran's right knee disability increased in 
severity in service.  His service medical records show that 
he was seen in April 1970 after bumping his right knee the 
day before.  However, on examination there was in 
instability, no effusion, and no crepitus and normal range of 
motion.  An impression was given of acute minor trauma to the 
right knee.  The service medical records also show that the 
veteran was involved in a motorcycle accident and complained 
of his right hip, leg and arm.  Findings revealed a contusion 
over the right knee.  X-rays were negative.  Moreover, the 
veteran had a normal clinical evaluation of his lower 
extremities at his January 1972 discharge examination and the 
examination report contained no remarks or notations 
regarding the right knee.

Furthermore, the record contains an opinion from a VA 
examiner who negates a relationship between the veteran's 
minimal subluxation of the right knee, diagnosed in November 
2000, and service.  He opined in a July 2001 statement that 
the veteran's current examination and pathology did not 
develop during service or was otherwise related to service.  
He said that it was more likely than not that whatever the 
veteran presently experienced happened "in the ensuing 15 
years rather than to post-discharge as opposed to injury or 
aggravation or pre-existing injury in the service."  Though 
a bit jumbled, it is apparent from the examiner's statement 
that he more likely than not attributes the veteran's present 
right knee findings to a point in time following service 
rather than to any injury or aggravation of a pre-existing 
injury in service. 

As to presumed service connection for arthritis, the Board 
notes that while right knee arthritis is noted on an August 
1969 Report of Medical History, x-rays of the right knee in 
April 1971 were negative, as was a recent right knee x-ray 
taken at a VA medical examination in November 2000.  
Therefore, the presumptive provisions of 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307, 3.309 regarding arthritis do not 
apply.

The Board has considered the veteran's assertions in 
connection with the issue of service connection for right 
knee disability.  However, as a layperson, he is not 
competent to provide a probative opinion on a medical matter, 
such as the medical relationship between a currently claimed 
disability and service.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of competent medical evidence of a 
relationship, or nexus, between current right knee disability 
and the veteran's active military service, the claim for 
service connection for right knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

An initial rating in excess of 10 percent for tendonitis of 
the right wrist is denied.

A initial rating in excess of 10 percent for postoperative 
residuals, traumatic, cataract right eye is denied.

A rating in excess of 30 percent for postoperative residuals, 
traumatic, cataract right eye, from November 20, 2000, is 
denied  

Service connection for a right knee disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


